[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                        Nos. 05-11616 & 05-13248           JANUARY 31, 2006
                         Non-Argument Calendar             THOMAS K. KAHN
                                                               CLERK
                       ________________________

                    D. C. Docket No. 04-01032-CV-S-S

GLORIA D. YELDER,

                                                       Plaintiff-Appellant,

     versus

UNITED STATES DEPARTMENT OF DEFENSE,
SECRETARY OF DEFENSE, DEFENSE SECURITY
SERVICE, DONALD RUMSFELD, The Honorable,

                                                       Defendants-Appellees.

                       ________________________

                Appeals from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                            (January 31, 2006)

Before DUBINA, HULL and HILL, Circuit Judges.
PER CURIAM:

       We have carefully reviewed the issues raised in this Title VII action by

Appellant Gloria Yelder as to the merits of her case by examining the record, the

briefs, and the arguments of counsel contained therein. Under a de novo standard

of review, we conclude that the order of the district court, dated January 13, 2005,

adopting the findings and recommendations of the chief magistrate judge in his

eleven-page recommendation dated December 21, 2004, granting summary

judgment to the Appellee United States Department of Defense on the basis of res

judicata, is correct. 1 This appeal is

       AFFIRMED.




       1
           In addition, the district court did not abuse its discretion in granting summary judgment
prior to the filing of an answer and before discovery given that Yelder did not file a Rule 56(f)
motion or demonstrate how discovery would have enabled her to rebut the Department of
Defense’s showing of an absence of a genuine issue of material fact. See Wallace v. Brownell
Pontiac-GMC Co., 703 F. 2d 525, 527-28 (11th Cir. 1983). Nor did the district court err in
granting the Department of Defense’s motion to substitute the United States as the sole
defendant pursuant to 28 U.S.C. § 2679(d)(1) and 28 C.F.R. § 15.4(a).

                                                 2